Citation Nr: 0938091	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1959 to May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Seattle, Washington, which denied service connection for 
hearing loss and tinnitus.  The Veteran only submitted a 
substantive appeal on the tinnitus claim.  This claim is now 
under the jurisdiction of the St. Louis, Missouri RO. 

In her September 2006 notice of disagreement (NOD), the 
Veteran requested a hearing before a Decision Review Officer.  
The Veteran was notified by an October 2008 letter that a 
hearing had been scheduled for later that month.  The Veteran 
did not attend this hearing.  

In her June 2007 Form 9, the Veteran requested a hearing 
before a travel section of the Board.  However, in a June 
2009 letter submitted on the Veteran's behalf by her service 
representative, the Veteran withdrew her request for a Board 
hearing.  The Board will proceed with appellate review.  See 
38 C.F.R. § 20.704(e).  

In January 2006, the Veteran also submitted an informal claim 
for nonservice-connected pension.  The RO never adjudicated 
this claim.  The Board refers this claim to the RO for 
appropriate action.  


FINDING OF FACT

The evidence does not establish that the Veteran's tinnitus 
had its onset in active military service or is otherwise 
related to service.





CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in February 2006 informed 
the Veteran of what evidence was required to substantiate the 
claim, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by a March 2006 letter notifying 
the Veteran of these last two elements.  Both letters were 
sent prior to initial adjudication of the Veteran's claim in 
May 2006.  The Board concludes that the duty to notify has 
been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in her 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting her 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and 
Social Security Administration (SSA) records, including 
private treatment records from Kaiser Permanente, are in the 
file.  The Veteran has not identified treatment at VA or any 
other outstanding records that she wanted VA to obtain or 
that she felt were relevant to the claim.  In a February 2006 
statement, the Veteran indicated that she had no other 
information or evidence to submit in support of her claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in April 2006.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is adequate, as 
it is predicated on a reading of the Veteran's claims file, 
including the medical records contained therein, and provides 
a rationale for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination has been met.  See 38 C.F.R. § 3.159(c) (4).  

In her September 2009 informal hearing presentation, the 
Veteran, through her representative, argues that the April 
2006 VA examination was inadequate because the examiner 
stated that the etiology of the Veteran's tinnitus was 
unknown.  She requests that the Board remand this claim for 
another examination to determine the likely cause of the 
Veteran's tinnitus.  She argues that if the cause of the 
Veteran's tinnitus is not associated with service, the 
examiner must identify an alternate cause.  If no alternate 
cause is identified, the Veteran contends that she should 
given the benefit of the doubt and granted service 
connection.  The Board is unwilling to remand this claim for 
another examination.  While the examiner was unable to 
determine the cause of the Veteran's tinnitus, the examiner 
gave an adequate rationale as to why tinnitus was not likely 
related to service, explaining that there were no complaints 
of tinnitus at separation.  This was all the examiner was 
required to do.  The examiner was not charged with finding 
the actual cause of the Veteran's tinnitus, but rather with 
determining the degree of likelihood that tinnitus is related 
to service.  The Board finds this examination is adequate 
upon which to base a decision.  

Further examination or opinion is not needed on this claim 
because the preponderance of the evidence shows that the 
Veteran's tinnitus is not associated with her military 
service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).




II. Service Connection

The Veteran contends that she is entitled to service 
connection for tinnitus. For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board finds that the Veteran has a current disability 
based on the April 2006 VA examination, in which the Veteran 
was diagnosed with tinnitus.  Thus, the first Hickson element 
is satisfied. 

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
The Board will address each component of in-service 
incurrence.

On the question of in service disease or disability, the 
Board has reviewed the Veteran's service treatment records, 
which are negative for diagnoses, treatment, or complaints of 
tinnitus.  The May 1962 separation from service examination 
indicates that the Veteran's ears, including auditory acuity, 
were normal.  Moreover, in the Veteran's May 1962 Report of 
Medical History, which the Veteran filled out as part of her 
separation examination, the Veteran denied any trouble with 
her ears.  Thus, the Veteran's service treatment records do 
not show that she had tinnitus during service or at 
separation.  

With regard to in service injury, the Veteran has not 
alleged, and the evidence does not show, that she was ever 
engaged in combat during service.  Thus, she cannot benefit 
from the more relaxed evidentiary standard accorded claims 
for combat-related injuries.  38 U.S.C.A. § 1154(b) (2002).  
The Veteran's DD 214 shows that she served as an 
administrative specialist during her term of service, which 
presumably would involve little or no noise exposure.  
However, the Veteran submitted article clippings showing that 
she was a member of the Air Force rifle team, in which she 
excelled.  Based on this evidence, the Board finds that the 
Veteran was exposed to loud noise from firearms during 
service which potentially could have caused acoustic trauma.  
See 38 U.S.C.A. § 1154(a); Beausoleil, 8 Vet. App. at 464.  

Under the third Hickson element, the evidence must show a 
nexus between the Veteran's tinnitus and her noise exposure 
in service.  In her February 2006 statement, the Veteran 
alleges that "through the years" she has experienced 
ringing in her ears that has never gone away.  At the May 
2006 VA examination, the Veteran reported that her tinnitus 
has been longstanding, but did not indicate when it first 
began.  She denied any excessive noise exposure other than 
during her period of service.  The examiner concluded that it 
was "less likely as not" that the Veteran's tinnitus was 
caused by or a result of military service because there were 
no complaints of tinnitus reflected in the separation 
examination.  

The Board acknowledges the Veteran's contentions regarding 
the etiology of her tinnitus.  In this regard, tinnitus is, 
by definition "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  Dorland's Illustrated Medical Dictionary, 1914 (30th 
ed. 2003).  As noted above, tinnitus is "subjective," as 
its existence is generally determined by whether or not the 
veteran claims to experience it.  For VA purposes, tinnitus 
has been specifically found to be a disorder with symptoms 
that can be identified through lay observation alone.        
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, 
the Veteran can attest to factual matters of which she has 
first-hand knowledge; for example, she is competent to report 
that she experiences certain symptoms such as ringing in her 
ears.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  
However, in light of the absence of complaints of tinnitus in 
service or for over 40 years post-service, the Board does not 
find the Veteran's report of tinnitus since service to be 
credible.  

Further, as to her assertion (medical opinion) that her 
current tinnitus is related to her in-service noise exposure, 
the Board notes that the Veteran, as a lay person, has not 
been shown to have the requisite medical knowledge or 
training to be capable of diagnosing any medical disorder or 
rendering an opinion as to the cause or etiology of any 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, she cannot provide a 
competent opinion regarding the cause of her disability.  
Thus, while the Board may consider the Veteran's account of 
what happened to her in service, determining its credibility 
and weight as appropriate, the Board cannot accept the 
Veteran's statements that her tinnitus was caused or 
aggravated by an in-service event or injury as evidence of 
service incurrence.  Moreover, as discussed above, there is a 
medical opinion from a competent health care provider that 
addresses the question of medical nexus and has responded in 
the negative.

In an October 2008 statement, the Veteran's representative 
argued on her behalf that the fact that a disability is not 
shown during service should not be dispositive of the case, 
as service connection can also be established by post-service 
evidence of the disability.  The Board agrees.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, there is no evidence that the Veteran ever 
complained of or sought treatment for tinnitus or ringing in 
her ears during the period of over forty years between 
separation from service in June 1962 and the present claim 
submitted in January 2006.  The United States Court of 
Appeals for the Federal Circuit has held that evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service, as 
evidence of whether a condition was incurred in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Nieves-Rodriguez, 22 Vet. App. 295, 305 (2008).  This 
extensive amount of time without treatment or other evidence 
of tinnitus weighs heavily against a finding that the 
Veteran's tinnitus is related to service.  

In the September 2009 informal hearing presentation, the 
Veteran, through her representative, argues that she has 
never had the money to seek treatment for tinnitus before 
coming to the VA.  However, the Veteran's claims file 
includes private medical records from Kaiser Permanente 
showing treatment for her left foot and ankle between July 
1995 and December 1996.  Thus, it seems the Veteran has had 
medical insurance in the past, if not presently.  Moreover, 
while the Veteran states that her tinnitus has been present 
for years, she has not specified the number of years she has 
had this disability or when her tinnitus first manifested.  
Further, the Veteran has not argued that her tinnitus 
manifested in service or in the first few years following 
service.  Therefore, the Veteran has not alleged or shown 
that she has had a continuity of tinnitus-related symptoms 
that can be traced back to service.  See 38 C.F.R. § 
3.303(b).  

In Gilbert v. Derwinski, 1 Vet. App.49, 54 (1990), the Court 
held that when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  Id.  
Here, there is no approximate balance of positive and 
negative evidence.  While the Veteran has established that 
she was exposed to very loud noise in service as a member of 
the Air Force rifle team, she has not submitted any evidence 
supporting a link between her tinnitus, first mentioned in 
the context of this claim, and her period of service over 
forty years earlier.  The fact that she was exposed to noise 
from firearms in service is not sufficient to supply such a 
link given the amount of time that has elapsed since 
separation without mention of the Veteran's tinnitus.  
Moreover, the VA examiner, an audiologist, could not find a 
nexus to service based on the available medical evidence.  

Accordingly, based on the absence of treatment or complaints 
of tinnitus until the present claim, and the VA examination 
finding it less likely than not that tinnitus is related to 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral tinnitus must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


